                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

 DESTINY KING and                      :
 MEREDITH BEYERS,
                                       :
                  Plaintiffs                 CIVIL ACTION NO. 3:17-1764
                                       :
          v.                                      (JUDGE MANNION)
                                       :
 EAST STROUDSBURG SCHOOL
 DISTRICT and ADAM                     :
 GANGAWARE,
                                       :
                 Defendants


                                   ORDER
        For reasons stated in the court’s memorandum issued this same day,

the defendants’ motion for summary judgment (Doc. 17), is DENIED. The

case will be scheduled for trial in a separate order.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATE: February 21, 2020
17-01764.dox
